Title: Orders to Lieutenant Colonel Adam Comstock, 2 February 1777
From: Washington, George
To: Comstock, Adam

 

Sir,
[Headquarters, Morristown, 2 February 1777]

You will proceed to Rhode Island and use yr utmost Industry and Influence in raising the Regiment on the Continental Establishmt to which You was appointed by the Genl Assembly of that State, on the Condition & Terms prescribed by Resolve of Congress on that subject.
You will appoint some place to which the Recruits may conveniently repair to be disciplined, and omit no Opportunity of informing me of yr Success in this business. Given at Morris Town this 2d day of February 1777.

Go: Washington

